Citation Nr: 1219617	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  08-24 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to an effective date earlier than January 12, 1998 for a total disability evaluation based on individual unemployability (TDIU), for accrued benefits purposes.  

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to September 1982.  The Veteran died in November 2007.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

As discussed below, the Board finds that there was a notice of disagreement pending at the date of the Veteran's death regarding the effective date assigned for TDIU.  Thus, the Board will consider the accrued benefits issue.  See 38 C.F.R. § 3.1000 (2011).  The Board acknowledges that this issue has not been specifically considered by the RO.  It is, however, inextricably intertwined with the appeal issue and in light of the favorable decision herein, the claimant is not prejudiced by the Board's consideration at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Virtual VA eFolder has been reviewed.  


FINDINGS OF FACT

1.  At the time of the Veteran's death, there was a pending notice of disagreement regarding entitlement to an effective date prior to August 12, 1998 for the grant of TDIU.  

2.  Evidence in the file at the date of death supports a finding that the Veteran was unemployable following the termination of his convalescence rating, effective August 1, 1997;the Veteran was notified August 13, 1997 that his convalescence rating would not be extended and an application for TDIU was received on August 12, 1998.  

3.  The Veteran was entitled to TDIU effective August 1, 1997 and he died in November 2007.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of August 1, 1997, for the award of TDIU, for accrued benefits purposes, are met.  38 U.S.C.A. §§ 5103, 5103A, 5110, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.102, 3.400, 3.1000, 4.16 (2011).  

2.  The criteria for an award of DIC benefits under 38 U.S.C.A. § 1318 are met.  38 U.S.C.A. §§ 1318, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.22 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision in this case, extensive discussion regarding VA's duties pursuant to the VCAA is not required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.



Analysis

Accrued benefits

The claimant's representative contends that the Veteran was unemployable at the end of his convalescence following back surgery and that the effective date assigned for TDIU was incorrect.  

Upon the death of a veteran, periodic monetary benefits to which he was entitled at death based on existing ratings or decisions or those based on evidence in the file at the date of death, and due and unpaid may be paid to his spouse.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a). 

"Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4). 

A claim for VA benefits pending on the date of death means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  38 C.F.R. § 3.1000(d)(5).  

Applications for accrued benefits must be filed within one year after the date of death.  A claim for DIC by a surviving spouse is deemed to include a claim for any accrued benefits.  38 C.F.R. § 3.1000(c).  The appellant met this requirement by submitting a claim for DIC approximately two weeks following the Veteran's death.  

In March 1997, the RO increased the evaluation for the Veteran's service-connected back disability to 60 percent effective January 8, 1997.  In April 1997, the evaluation was increased to 100 percent based on the need for convalescence following surgery effective March 27, 1997.  In July 1997, the RO granted an increased convalescence period until August 1, 1997.  A 60 percent evaluation was assigned from that date.  In August 1997, the RO determined that there was no evidence that the Veteran needed convalescence beyond August 1, 1997 and the evaluation for his back condition was continued as 60 percent disabling.  

On August 12, 1998, the RO received a VA Form 21-8940, Application for Increased Compensation Based on Unemployability.  At that time, he reported he last worked full time in December 1996 and although he applied for jobs in 1997, he was unable to do any work due to his back.  In September 1998, the RO granted entitlement to TDIU effective August 12, 1998.  In December 1998, the Veteran's representative submitted a statement indicating that the Veteran had been unemployable since the end of his convalescence period and they requested an earlier effective date for TDIU.  In June 1999, the RO issued a rating decision, wherein they determined that there was no clear and unmistakable error (CUE) in the assignment of the effective date and revision of the decision was not warranted.  In June 1999, the representative submitted a statement asking how the RO could misconstrue their December 1998 memo as a claim for CUE.  The representative stated that "it appears to be an end product determination as opposed to common decency."  Thereafter, the representative submitted a memo indicating that if the claim must be resolved by CUE, it should be initiated.  In September 1999, the RO issued another rating decision indicating that an earlier effective date was not in order.  Again, this determination was essentially based on CUE.  

In reviewing the claims folder, the Board acknowledges that in December 1998, the representative requested that the memo not be considered an appeal, but rather a request for reconsideration.  The RO, however, adjudicated the issue based on CUE.  The Board observes that the September 1998 decision was not final as to the effective date at that time and thus, there was no basis for a CUE claim.  See 38 C.F.R. §§ 3.105(a), 20.302, 20.1103 (2011).  The Board acknowledges that freestanding effective date claims are precluded by law, but a Veteran does have the right to appeal an assigned effective date within the one-year appeal period.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006). 

Regardless of how the request was phrased, the representative appears to have been disagreeing with the effective date assigned and they were clearly dissatisfied with the RO handling the issue based on CUE.  Any request to have a CUE claim initiated appears to be based on erroneous information received from the RO.  Resolving reasonable doubt in the claimant's favor, the Board finds that at the time of the Veteran's death, there was a pending notice of disagreement as to the effective date assigned for TDIU.  See 38 C.F.R. §§ 3.102, 3.1000(d)(5), 20.201 (2011).  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

The general rule with respect to an award of increased compensation is that the effective date for such an award shall be fixed in accord with the facts found but not earlier than the date of receipt of the claim.  38 U.S.C.A. § 5110(a).  VA's implementing regulations further provide that the effective date of an increase shall be the date entitlement arose or the date a claim is received, whichever is later.  38 C.F.R. § 3.400(o)(1).  An exception to this rule applies under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred during the one-year period preceding the date of receipt of the claim for increased compensation.  In that situation, the law provides that the effective date "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

The Veteran's application for TDIU was not received until August 12, 1998.  The claims folder does not contain an earlier informal claim for this benefit and thus, the Board must consider whether the exception at 38 C.F.R. § 3.400(o)(2) is for application.  

The Veteran's back disability was evaluated as 60 percent disabling effective January 8, 1997.  Thus, he met the schedular requirements for TDIU at that time.  

VA medical records show that the Veteran underwent a right L5/S1 hemilaminectomy and removal of disk in March 1997.  The discharge summary indicates that the Veteran was not employable at present.  In May 1997, he underwent a re-exploration of the right L5 lateral laminectomy and decompression of the S1 nerve root.  A June 1997 physical therapy consult indicates that the Veteran wanted to return to clamming and diving for urchin.  One of his goals was a safe return to work activities.  

In reviewing the claims file, the Board acknowledges that in May 1997, the RO advised the Veteran that he might be eligible for TDIU and he should complete and return the enclosed form if he wanted to apply.  The Veteran did not submit the application within one year of that date.  Notwithstanding, it appears that following his surgeries, the Veteran was actively engaged in physical therapy and he wanted to return to work.  The situation appeared somewhat fluid during this time and it was unclear whether he would be able to return to work.  Under the circumstances of this case, it is reasonable to assume that unemployability was not factually ascertainable until the end of his convalescence rating, effective August 1, 1997.  The Veteran was notified on August 13, 1997 that his convalescence rating would not be extended beyond this date and his application for TDIU was received within one year.  Thus, the Board finds that the criteria for an earlier effective date for TDIU, for accrued benefits purposes, are met as of August 1, 1997.  

DIC pursuant to 38 U.S.C.A. § 1318

If the Veteran's death is not due to service-connected disability, a surviving spouse may still be entitled to DIC benefits in the same manner as if the Veteran's death were service-connected if the Veteran's death was not the result of willful misconduct, and at the time of his death, he was in receipt of, or entitled to receive, compensation for a service-connected disability that was: (1) rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; (2) rated by VA as totally disabling continuously since the Veteran's release from active duty and for at least 5 years immediately preceding death; or (3) rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death, if the Veteran was a former prisoner of war who died after September 30, 1999.  See 38 U.S.C.A. § 1318; 38 C.F.R. § 3.22(a).  The term "rated by VA as totally disabling" includes total disability ratings based on unemployability.  38 C.F.R. § 3.22(c).  

In pertinent part, the term "entitled to receive" means that the Veteran filed a claim for disability compensation during his lifetime and would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the specified period but for CUE committed by VA in a decision on a claim filed during the Veteran's lifetime.  38 C.F.R. § 3.22(b).  

Claims for DIC benefits under 38 U.S.C.A. § 1318 must be adjudicated with specific regard given to decisions made during the Veteran's lifetime, and without consideration of hypothetical entitlement to benefits raised for the first time after a Veteran's death.  See Rodriguez v. Peake, 511 Fed. 3rd 1147 (Fed. Cir. 2008). 

The Veteran passed away in November 2007.  The Certificate of Death indicates that he died as a result of injuries sustained in a single car accident.  There is, however, no indication of willful misconduct.  The Board acknowledges that at the time of his death, the effective date assigned for TDIU was August 12, 1998 and as such, the Veteran did not meet the 10 year requirement.  As discussed above, however, the Board finds that an effective date of August 1, 1997, for the grant of TDIU is warranted.  This decision was not based on hypothetical entitlement and consideration based on CUE was not appropriate because the decision assigning the effective date for TDIU was not final.  As discussed above, there was a notice of disagreement pending on the date of the Veteran's death regarding the assigned effective date.  The assignment of the earlier effective date for accrued benefits purposes results in the Veteran having a total disability rating for at least 10 years immediately preceding death.  Thus, entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is warranted.  


ORDER

Entitlement to an effective date of August 1, 1997 for TDIU for accrued benefits purposes is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is granted, subject to the laws and regulations governing the award of monetary benefits.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


